DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-15 are pending.
Claim Objections

Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim because it is depending on claim 13 which is dependent on claim 1, and also dependent on claim 12.  See MPEP § 608.01(n).  Accordingly, claim 14 not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite identifying samples and the time which they were received, determining a test order for a sample, determining a degradation limit for a sample, determining a target list/instrument for the test order, determining a sequence/timing for target instrument, calculation estimated completion time for the test order, determining the lead time which is the time from receiving the sample to the estimated completion time, and then prioritizing test order if the lead time exceeds the degradation limit (see claim 1). 
The claims also recite using cold storage time to determine lead time (claim 2), using uncapped storage time to determine lead time (claim 3), using effective temperature of storage to determine lead time (claim 4), reading the effective temperature from labels (claim 5), flagging test orders where the lead time exceeds the degradation time (claim 6), receiving override to process samples if the lead time exceeds degradation time (claim 7), prioritizing test orders where prioritization shortens the time required to process sample/test order (claim 8), prioritizing test orders (claim 9), using time at which samples were collected as the time for identifying (claim 10), determining the target list/instrument involves determining whether an analyzer is operational and ready to accept samples (claim 11).  Claim 12 recites instructing a sample transport system to transfer the sample to a refrigerated area upon exceeding degradation limit or performing test when degradation limit is not exceeded. Claim 13 is an analytical laboratory with an laboratory/analytical instrument and control unit to perform the process of claim 1. Claim 15 is a computer program product to perform the process of claim 1.  With the exception of the control unit, laboratory/analytical instruments, and transport system, each of these claims recites mental steps which are not integrated into a particular application.  Further, the control, laboratory/analytical instrument, and transport system recite little more than applying the judical exception, or using a computer/control, or generic lab equipment to implement the judicial exception.  Alternatively, employing a computer to automate an analytical laboratory in the generic sense recited is well-understood, routine and conventional in the automatic analysis art. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and nothing in the claims amounts to more than insignificant extra-solution activity, and nothing integrates the judicial exception into a practical application. Further, the application of these mental processes into an analytical laboratory environment is nothing more than generally linking the mental process judicial exception to a particular technological environment or field of use. See MPEP 2106.04(d) and MPEP 2106.04(d)(2), section c.
Further, with regards to the generically recited computer, control units, and generically recited lab equipment being nothing more than well-understood, routine, and conventional components that are well-known in the art, the following prior art is relied upon to show that the above elements are well-understood, routine, and conventional:
Varlet et al (WO 2018111721 where US 20210072268 is used as the corresponding document; hereinafter “Varlet”) teaches a computer/control unit (Varlet; [22-23]), laboratory instruments (Varlet; [Table 1, [54]]), and transporting samples (Varlet; [47, 50]).
Tokunaga et al (US 20100250174; hereinafter “Tokunaga”) teaches a computer/control unit, laboratory instruments, and transporting samples (Tokunaga; Figures 2-7). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what a degradation limit is defining in lines 7-8.  What is a degradation limit?  What defines the limit, and how is it a limit?  How are the test orders degraded?  Is the degradation limit somehow related to the sample for each respective test order, and does the limit define the time length the sample is valid for?
With respect to line 16 of claim 1, it is unclear what a “sequence” is defining.  Specifically, under the broadest interpretation there may only be one test order. Therefore, it is unclear what a sequence of a singular test order is defining. How does one test order have a sequence?
Regarding lines 23-24 of claim 1 and line 26 of claim 1, it is unclear how the lead time can exceed the degradation time in lines 23-24 and then no longer exceed the degradation time in line 26. In just a singular test and singular instrument (broadest interpretation of the claims), there is no possible way for the lead time to be changed if it exceeds the degradation time, and therefore it is unclear how this process occurs.  
As to lines 25-27, it is unclear how the steps are repeated. Specifically, under the broadest interpretation there may only be one test order. Therefore, it is unclear how a singular test order is then repeated.  How is a singular test order repeated?
In regards to lines 12 and 26 of claim 1, it is unclear what “the test orders” is referring to.  Previously, there was one or more test orders, but there was not required to be a plurality.  Therefore, this limitation has insufficient antecedent basis and is unclear.  It is also unclear if applicants are intending to define more than one test order as being required.  
With respect to line 27 of claim 1, it is unclear what N is defining.  Can N be zero?
Claims 2-13 and 15 are rejected based on further claim dependency.
In regards to claims 2, 3, 12, 13, there are instances where “the biological sample” is recited where these do not have sufficient antecedent basis. Therefore, these limitations are unclear. Specifically, one specific biological sample has never been specifically isolated and it is unclear if applicants are intending to refer to all samples (each sample), or a specific one of the samples of the plurality.  
Additionally, there are instances in claims 2-4 where “the biological samples” are indicated with reference to the lead time, where these do not have sufficient antecedent basis and claim 1 only mentions a lead time of one sample (of each sample of each test order) since only one test order is actually required under BRI. Therefore, these plural recitations are unclear and have insufficient antecedent basis.
As to claim 2, it is unclear how the determining of the lead time accounts for the cooled storage time period as recited in lines 6-7.  In what manner is it “accounted”?  Additionally, it is unclear what a cooled degradation factor is describing. How is the time period multiplied by a factor (lines 6-7 of claim 2) and then still compared to degradation time?
In regards to claims 2-3, it is unclear where registering is taking place.  Where is this registering performed?
As to claim 3, it is unclear how the determining of the lead time accounts for the uncapped storage time period as recited in lines 5-6.  In what manner is it “accounted”?  Additionally, it is unclear what an uncapped degradation factor is describing. How is the time period multiplied by a factor (lines 5-6 of claim 2) and then still compared to degradation time?
As to claim 4, it is unclear what would or would not be “effective” as recited in line 3.
Regarding claim 4, it is unclear how the determining the lead time is a function of the corresponding effective temperature.  How is the lead time a function of temperature? How is lead time compared to temperature?
In regards to claim 5, the sample containers of line 5 are not required previously and therefore have insufficient antecedent basis.  Claim 4 does recite sample containers, yet it is an alternative and not required (see lines 2-6 of claim 4).  Therefore, if the containers of claim 4 are not required, then it is unclear what constraints claim 5 is attempting to define since no containers would be present.  Additionally, the same is true for line 6 which reads the labels. Because the labels are not required previously, then it is unclear if the labels are now being required or not.
As to claim 5, it is unclear how the control unit reads the labels.  Specifically, a control alone does not have a sensor and is not capable of reading anything, and it is unclear whether some other structure such as a barcode or RFID reader are required to physically read a label since a control alone is not capable of this operation.
Regarding claim 6, how is something flagged?  There is nothing that indicates what would be able to flag anything or how something would be flagged.  Is this some type of indication or alert on a display?  Additionally, line 4 says that the flag comprises data indicative of the lead time, where this is unclear.  If the time is greater than the lead time, does that time itself define the flag since the greater time is indicative of time greater than a lead time? Or, is there another flag or alert that must also be coupled with a data that exceeds the lead time?
As to claims 6 and 9 and 12, a plurality of test orders are recited (line 3 and 5 of claim 6, and line 7 of claim 9, line 5 of claim 12), yet claim 1 only requires one test order. Therefore, it is unclear if the claims are now requiring multiple test orders or if applicants are intending to refer back only to the singular test order.
As to lines 5-6 of claim 6, it is unclear how orders are removed when the lead time exceeds the degradation time in claim 6, when claim 1 prioritizes the order and does stop prioritizing and testing until the lead time doesn’t exceed the degradation time. In other words, in claim 1 once the lead time is exceeded, then test orders are prioritized such that no degradation times are exceeding the lead times (lines 23-27 of claim 1), which appears contradictory to lines 5-6 of claim 6 which remove the test orders which have a lead time exceeding the degradation limit.
Regarding lines 3-4 of claim 10, it is unclear what is attempting to be recited.  Applicants appear to be defining the data/time of sample collection lines 1-3.  However, lines 3-4 are ambiguous and it is unclear what the one or more laboratory instruments to receive and identify the samples is attempting to define in relation to the time. 
As to claim 11, a target list of line 2 has already been recited and it is unclear whether the previous target list or a new target list is attempting to be described.
Regarding line 4 of claim 13, it is unclear how the analytical instruments are related to and/or different from the laboratory instruments.
As to line 6 of claim 13, it is unclear if the laboratory instruments is intended to be plural or singular.  Previously, it was one or more, yet now “the” is used where it is unclear if applicants are reciting singular or plural.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varlet et al (WO 2018111721 where US 20210072268 is used as the corresponding document; hereinafter “Varlet”) in view of Jost et al (US 20180080949; hereinafter “Jost”).
As to claim 1, Varlet teaches a method of operating an analytical laboratory (Varlet; abstract), the method comprising: receiving and identifying a plurality of biological samples; 5upon identifying the biological samples, recording data indicative of a time at which the biological samples were first identified; retrieving by a control unit of the analytical laboratory an order list from a data storage unit comprising one or more test orders corresponding to each biological sample; retrieving from the data storage unit by the control unit data indicative of a degradation 10limit corresponding to each test order of the order list; determining by the control unit sample workflows corresponding to each biological sample and the order list; and instructing by the control unit one or more laboratory instruments of the analytical laboratory to carry out the test orders according to the sample workflows wherein the 15determination of the sample workflows comprises i) determining a target list of one or more laboratory instruments of the analytical laboratory for carrying out the one or more test orders, ii) determining a sequence and/or timing of carrying out the one or more test orders by the target list of laboratory instruments, 20iii) calculating an estimated completion time for each test order based on the sequence and/or timing of carrying out the one or more test orders, iv) determining a lead time corresponding to each biological sample for each test order, the lead time being the time period between the time at which the biological sample was first identified and the estimated completion time of the respective test order, 25v) prioritizing one or more test orders from the order list if the lead time exceeds the degradation limit corresponding to the respective test order, repeating steps ii) to v) until the lead time doesn't exceed the degradation limit for any of the test orders or until steps ii) to v) have been repeated for a number N of iterations (Varlet teaches identifying samples and the time which they were received, determining a test order for a sample, determining a time limit for a sample, determining a target list/instrument for the test order, determining a sequence/timing for target instrument, calculation estimated completion time for the test order, determining the lead time which is the time from receiving the sample to the estimated completion time, and then prioritizing test order if the lead time exceeds the time limit; [38-49]. Specifically, Varlet teaches determining the test orders and target instruments/list for the order, and determining a turnaround time constraint for each order.  Varlet then teaches that the estimated completion time, and compares the turnaround time to the completion time to determine if the turnaround time constraint/limit will be exceeded. When the turnaround time constraint/limit may be exceeded, then a new sequence/schedule is provided by the matrix to prioritize the sample tests which may exceed the limit).  
Varlet does not specifically teach that the sample time limit is a degradation limit. However, Jost teaches the analogous art of an automated scheduler for a laboratory (Jost; Title) where the test order list includes an degradation/expiration time in which the sample must be processed (Jost; [102]). It would have been obvious to one of ordinary skill in the art to have modified the prioritization schedule for the analyzer based on the turnaround time constraints of Varlet to have instead used the expiration/degradation time constraint as in Jost because Jost teaches that it is well-known to include in the scheduler and order list the expiration/degradation time in which a sample must be processed in order to prioritize urgent samples (Jost; [102]).  Additionally, one of ordinary skill in the art would understand the advantages of using the degradation time of Jost as the time limit for prioritizing sample workflows in Varlet because one of ordinary skill in the art would recognize that once a sample is degraded that it is no longer able to be analyzed, therefore placing priority for analysis on samples which will degrade more quickly.
As to claim 8, modified Varlet teaches the method of operating an analytical laboratory according to claim 1, wherein the of 15prioritization of one or more test orders from the order list comprises adjusting by the control unit the sequence and/or timing of carrying out the one or more test order(s) such that the test order with a lead time exceeding the degradation limit is carried out at an earlier time as compared to the sample workflows before the prioritization (Varlet teaches modifying the scheduling through various subsequent iterations in order to reduce the turnaround time; see claim 1 above and  [38-49]).
As to claim 9, modified Varlet teaches the method of operating an analytical laboratory according to claim 1, further comprising, associating by the control unit a processing priority level with each test order; within the prioritization of one or more test orders from the order list, increasing the processing priority level for each test order with a lead time exceeding the degradation limit; and 25instructing by the control unit one or more laboratory instruments of the analytical laboratory to carry out the test orders according to the respective processing priority level (Varlet teaches modifying the scheduling based on priority; see claim 1 above and  [38-49]).
As to claim 10, modified Varlet teaches the method of operating an analytical laboratory according to claim 1, wherein the data indicative of a time at which the biological samples was first identified is recorded by the control 30unit receiving input indicative of a time at which the biological samples were collected and one or more laboratory instrument(s) configured to receive and identify biological sample(s) (Varlet teaches the time at which the sample is collected in the analyzer; [38-49] and claim 1 above). 
As to claim 11, modified Varlet teaches the method of operating an analytical laboratory according to claim 1, wherein the determination of a target list of one or more laboratory instruments of the analytical laboratory for carrying out the one or more test orders comprises determining whether the laboratory 5instrument is powered on and not in a low-power mode and/or determining whether all modules of the laboratory instrument required to carry out the respective test order are operational, and/or determining whether all consumables required to carry out the respective test order are available and/or determining whether all quality control and/or calibration values of the laboratory instrument are up-to-date and valid (Varlet teaches determining which analyzer to send the samples to, and the analyzers which can accept the samples are operational and powered on and ready to accept and analyze; [38-49] and claim 1 above). 
As to claim 12, modified Varlet teaches the method of operating an analytical laboratory according to claim 1, further comprising, instructing by the control unit a sample transportation system of the analytical laboratory to transport the biological sample into a laboratory instrument comprising a refrigerated area, if 15the lead time exceeds the degradation limit for any of the test orders; and instructing by the control unit the sample transportation system to transport the biological sample to the laboratory instrument determined to carry out the respective test order if the lead time does not exceed the degradation limit, wherein the estimated completion time further comprises a transportation time of the biological sample to the laboratory instrument determined 20to carry out the respective test order (Varlet; abstract, [38-49]. See claim 1 above).  
As to claim 13, modified Varlet teaches an analytical laboratory (Varlet; abstract, [38-49]), the analytical instrument comprising: one or more laboratory instrument(s) configured to receive and identify biological sample(s); 25one or more analytical instruments configured to determine presence, absence, and/or concentration of an analyte in the biological sample; and a control unit communicatively connected to the laboratory instrument(s), wherein the analytical laboratory is configured to carry out the method of the claim 1 (see claim 1 above).
As to claim 15, modified Varlet teaches a computer program product (Varlet; abstract, [38-49]) comprising instructions which, when executed by a control unit of an analytical laboratory, cause the analytical laboratory to perform the method according to claim 1 (see claim 1 above).
“When” executed by a control unit does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Varlet in view of Jost in view of Oeltjen, L (US 20150339438; hereinafter “Oeltjen”).
As to claims 2-5, modified Varlet teaches the method of operating an analytical laboratory according to claim 1, with the one or more laboratory instruments which store the biological sample and determines lead times (see claim 1 above).
Modified Varlet does not specifically teach using cold storage time to determine lead time (claim 2), using uncapped storage time to determine lead time (claim 3), using effective temperature of storage to determine lead time (claim 4), reading the effective temperature from labels (claim 5). However, Oeltjen teaches the analogous art of an analyzer which performs management of test order (Oeltjen; abstract, Figures 1-2) based on cold storage time (Oeltjen determines the time at which samples are in cold storage; [139]), uncapped storage time (Oeltjen teaches determining if the sample is decapped and then determining the time they are in the analyzer, therefore knowing the uncapped time; [101, 139]), or effective temperature (Oeltjen teaches based on the analysis, the analyzer is cooled to an appropriate temperature; [139]), and where the effective temperature is read from labels (Oeltjen teaches knowing the necessary temperature, and also identifying the samples and their corresponding processing by an identifier/label; [139]). It would have been obvious to have modified the scheduler which determines lead time of modified Varlet to have based the lead time on the cold storage time, uncapped storage time, or effective temperature as in Oeltjen because Oeltjen teaches that the cold storage time, uncapped storage time, and effective temperature are all parameters that limit how long a sample has until it degrades in order to ensure valid results (Oeltjen; [14, 137, 139, 142, 147, 152]).
As to claim 6, modified Varlet teaches the method of operating an analytical laboratory according to claim 1.
Modified Varlet does not specifically teach flagging test results of test orders with a lead time exceeding the degradation limit by the control unit, wherein the flag comprises data indicative of the lead time; and/or 5removing test orders from the sample workflow by the control unit that have a lead time exceeding the degradation limit.  However, Oeltjen teaches the analogous art of an analyzer which performs management of test order (Oeltjen; abstract, Figures 1-2) and removing test orders from the sample workflow by the control unit that have a lead time exceeding the degradation limit (Oeltjen teaches that when the system determines that the conditions for analysis are not met to provide a valid result that the analysis is not executed; [142]). It would have been obvious to have modified the scheduler which schedules analysis of modified Varlet to omit samples who will not meet the required conditions to provide a valid result as in Oeltjen because Oeltjen teaches that it is well-known to not execute analysis on samples that will not produce a valid results (Oeltjen; [142]).
As to claim 7, modified Varlet teaches the method of operating an analytical laboratory according to claim 6 (see above), and determining if the lead time will exceed the degradation limit for the one or more test orders (see claim 1 above).
Modified Varlet does not specifically teach receiving a manual override by the control unit approving one or more sample workflow.  However, Oeltjen teaches the analogous art of an analyzer which performs management of test order (Oeltjen; abstract, Figures 1-2) and receiving a manual override by the control unit approving one or more sample workflow (Oeltjen teaches that when the sample is not suitable to produce valid results that the sample is not run, but then teaches that the user may decide to execute analysis in spite of this message or to use the sample for training; [142]). It would have been obvious to have modified the analyzer of modified Varlet to receive a manual override even for expired samples as in Oeltjen because Oeltjen teaches that expired samples can be useful for training or testing purposes (Oeltjen; [142]).

	Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Hidaka et al (US 20160196529; hereinafter “Hidaka”) teaches rearranging samples that expire with priority; Figures 18-19, [115, 116] 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798